Citation Nr: 9900824	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  94-33 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a heart disorder to 
include hypertension.

2.  Entitlement to service connection for fibromas, vomiting, 
tumors, hypertension, bladder cancer and psychiatric disorder 
claimed as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1963 and September 1967 to December 1969.  

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a March 1994 rating decision of the RO in 
Huntington, West Virginia.  Jurisdiction of the case was 
subsequently transferred to the RO in Roanoke, Virginia.  

In January 1999, the Board learned of the veterans death in 
January 1999.  



FINDING OF FACT

The veteran is shown to have died on December [redacted], 1998, 
prior to final appellate consideration by the Board.  



CONCLUSION OF LAW

The ROs March 1994 rating decision denying the issues on 
appeal is vacated, and the appeal is dismissed.  Landicho v. 
Brown, 7 Vet. App. 42 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1994, the RO determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a heart disorder to include hypertension and 
denied service connection for fibromas, vomiting, tumors, 
hypertension, bladder cancer and psychiatric disorder due to 
Agent Orange exposure.  The veteran filed a timely appeal.  

The veteran is shown to have died on December [redacted], 
1998, during the pendency of the appeal to the Board.  The 
Board learned of the veterans death in January 1999.  

The United States Court of Veterans Appeals (Court) held in 
Landicho v. Brown, 7 Vet. App. 42, 44 (1994), that 
substitution of the appellant is not permissible in cases 
where the appellant is a veteran who dies while his appeal 
for disability compensation under Chapter 11 of title 38, 
U.S. Code, is pending.  The Court held that the appropriate 
remedy is to vacate any appealed Board decision, thus 
nullifying the underlying RO decision, and to dismiss the 
appeal.  Landicho, 7 Vet. App. at 54.  

The Court explained that this is done to ensure that any 
appealed Board decision and the underlying RO decision will 
have no preclusive effect in the adjudication of any accrued-
benefits claims derived from the veterans entitlements.  Id.  
Thus, the RO must vacate the March 1994 rating decision 
denying the issues on appeal.  



ORDER

The Regional Office is directed to vacate its March 1994 
rating decision, with regard to the finding that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a heart disorder to include 
hypertension and that service connection was not warranted 
for fibromas, vomiting, tumors, hypertension, bladder cancer 
and psychiatric disorder due to Agent Orange exposure; the 
appeal is dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
